—Order, Supreme Court, New York County (Emily Jane Goodman, J.) entered on or about April 12, 1994, which denied plaintiff’s motion for a preliminary injunction enjoining defendants from terminating plaintiff’s tenancy, unanimously affirmed, without costs.
Plaintiff’s motion for a Yellowstone injunction was properly *731denied on the ground that it was not made within the period to cure the alleged defaults (Health N Sports v Providence Capitol Realty Group, 75 AD2d 884). Concur—Rosenberger, J. P., Ellerin, Ross, Rubin and Williams, JJ.